Citation Nr: 0306398	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  97-10 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1984 to April 1988.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

In June 1998, and again in April 2000, the Board remanded the 
issue of entitlement to an increased evaluation for a left 
knee disability to the RO for additional development.  The 
case has been returned to the Board and is ready for further 
review.  

While the case was in remand status, the veteran's disability 
rating was increased from 10 to 20 percent disabling.  The 
increased rating issue remains before the Board because the 
veteran is presumed to seek the maximum benefit allowed by 
law or regulations, where less than the maximum benefit was 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's left knee disability is manifested by 
complaints of pain, swelling with increased activity, locking 
and stiffness.  Motion is from 0 to 110 degrees, and there is 
crepitus on motion with no ligament laxity and no 
instability.  X-rays show lateral patella malalignment.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.71a Part 4, Diagnostic Code 5262 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim.  In 
addition, in May 2001, the RO contacted the veteran and 
notified him of the evidence needed to establish entitlement 
to the benefit sought, and what the RO would obtain, as well 
as what evidence was needed from the veteran and what he 
could do to help with his claim.  No further assistance in 
this regard appears to be warranted.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

Service connection was granted for a left knee disability in 
October 1988, and a noncompensable evaluation was assigned 
under Diagnostic Code 5257.  This was based on service 
medical records and a VA examination report.  The service 
medical records showed a complaint of severe left knee pain 
in July 1987.  In November 1987, the veteran was given a 
brace and was continued on light duty.  On VA examination in 
August 1988, range of motion was normal, and X-rays showed 
slight narrowing of the medial joint space.  

In an April 1991 statement, a private examiner noted that the 
veteran was examined by him in March 1991 for unrelated 
complaints.  Examination of the lower extremities showed full 
range of motion of the joints, with moderate grating of the 
left knee.  It was noted that there was no instability of any 
joint, and no atrophy.  The pertinent diagnosis was, 
chrondromalacia of both knees, left worse than the right.  

VA X-rays taken in November 1993 showed no left knee 
abnormality.  On VA examination in December 1993, the veteran 
complained of left knee discomfort on prolonged walking or 
prolonged sitting with aggravation when he goes up hill, down 
hill or when climbing steps.  He could flex to 110 degrees.  
The examiner noted crepitus with tenderness on palpation 
around the periphery of the patella.  There was no lateral 
instability.  

In January 1994, the RO increased the veteran's evaluation 
from 0 to 10 percent disabling under Diagnostic Code 5257.  

Private X-rays of the left knee dated in September 1996 
showed no meniscal tear or ligamentous injury.  There was 
thinning of the patellar articular cartilage which was noted 
would be consistent with some chrondromalacia patella. 

The veteran was examined by VA in September 1998.  The 
examiner noted that the claims file had been reviewed, and 
that a direct history had been obtained from the veteran.  
The veteran reported having locking of the knee, swelling and 
giving way.  He stated that he wore a metal brace on the knee 
about twice a week.  On examination, it was noted that there 
were no varus or valgus findings, and that there was no limp.  
Flexion was from 0 to 120 degrees with complaints of pain at 
the extreme of full flexion.  Severe crepitus was noted, and 
there was no effusion, tenderness or loss of sensation.  
Laxity examination was noted to be normal.  The examiner 
noted that there was no finding of atrophy of the left leg.  
The examiner diagnosed, bilateral knee pain, right greater 
than left.  The examiner subsequently examined X-rays which 
he had ordered and issued a supplemental report in September 
1998.  The examiner reported that X-rays showed slight medial 
compartment narrowing of the left knee and degenerative 
changes of the medial compartment of the left knee as well as 
patellofemoral evidence of slight subluxation and patellar 
tilt.  The examiner noted that the veteran's symptoms would 
significantly limit his functional abilities during flare-
ups.  The examiner stated that there was a suggestion on X- 
ray that instability was present on the left patellofemoral 
joint.  

The veteran was examined by VA in May 2000.  He stated that 
he used a brace 2 to 3 times a week.  He complained of left 
knee aching at all times with swelling on increased 
activities.  He complained of locking, grinding and 
stiffness.  He reported having pain going up and down stairs.  
Alignment of the knee was normal.  He had a slight stiff-
legged gait favoring his left leg.  The left knee extended to 
0 degrees and flexed to 110 degrees.  The veteran complained 
of anterior knee pain at the extreme of full extension.  
Severe patellofemoral joint crepitus was noted on motion.  
The left calf was 46 cm. compared to 48 cm. on the right.  
There was no soft tissue swelling and no joint effusion.  
There was tenderness of the left knee along the medial and 
lateral patellar retinaculum.  There was no instability of 
the patella.  It was stated that the patella could not be 
sublaxated or dislocated laterally.  There was a slight 
deviation of the left patella during range of motion and on 
palpitation.  On ligament testing there was no ligament 
laxity of the knees with no instability, and no varus or 
valgus laxity.  Weakness of the quadriceps of the left leg 
was 3/5, and of the hamstrings of 4/5.  X-rays were noted to 
show lateral patella malalignment.  The diagnosis was, 
bilateral knee pain.  It was stated that the symptoms of the 
left knee would be compatible with an advanced degree of 
chrondromalcia of the left patella due to lateral patella 
malalignment.  It was reported that there was no history to 
suggest true instability of the patellofemoral joint with  no 
history to suggest dislocation.  The examiner stated that 
examination showed no ligament laxity or instability.   The 
examiner reported that his use of instability in a prior 
examination was to indicate patella malalignment as opposed 
to ligamental laxity or instability of the joint.  

In March 2001, the RO increased the veteran's rating to 20 
percent for his left knee disability under Diagnostic Code 
5262.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2002).  An evaluation of the level of 
disability includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2002).  
Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (2002).  A part that becomes painful on use must be 
regarded as seriously disabled. Id.; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (2002). The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has held that a claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that a veteran may have separate and distinct 
manifestations attributable to the same injury, which should 
be compensated under different diagnostic codes.  Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).  

The appellant's service-connected left knee disability is 
rated as 20 percent disabling under Diagnostic Code 5010-
5262.  The hyphenated diagnostic code indicates post-
traumatic arthritis under Diagnostic Code 5010 is the 
service-connected disorder, and impairment of the tibia and 
fibula under Diagnostic Code 5262 is a residual condition 
upon which the rating assigned is determined.  Diagnostic 
Code 5010 applies to traumatic arthritis and provides that 
such is evaluated based upon limitation of motion of the 
affected part, like degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Pursuant to Diagnostic Code 
5003, arthritis established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4,71a, Diagnostic Code 5003.  

The currently assigned 20 percent disability rating is 
warranted where the evidence shows malunion of the tibia and 
fibula with moderate knee or ankle disability.  In order to 
warrant a 30 percent disability rating, the evidence would 
need to show malunion of the tibia and fibula with marked 
knee or ankle disability.  A 40 percent disability rating 
requires nonunion of the tibia and fibula with loose motion, 
requiring brace.  

In addition, separate ratings for the knee with arthritis as 
outlined in VAOPGCPREC 23- 97 (July 1, 1997) is not 
warranted.  The central conclusion of this opinion is that a 
veteran may receive separate ratings for instability of the 
knee under DC 5257 and arthritis under DC 5010.  However, one 
critical factual element must be present in order to prevail 
on this argument: the veteran's knee must exhibit either 
subluxation or lateral instability.  The competent evidence 
of record convinces the Board that this critical factual 
element is missing.

The veteran's left knee disability is productive of no more 
than moderate impairment, and the Board finds that an 
increased evaluation is not warranted since marked impairment 
is not shown.  While the veteran has tenderness, pain on 
motion at the extreme, and tenderness with patellar 
malalignment, there is no swelling and no evidence of 
subluxation, instability or laxity.  His decreased motion is 
no more than slight.  (The regulations define a normal range 
of motion for the leg as extension to zero degrees and 
flexion to 140 degrees.  38 C.F.R. § 4.71 (2002)).  These 
findings reflect slight impairment.  However, when coupled 
with the finding of crepitus, slight atrophy of the left 
calf, the use of a brace at times, and loss of muscle 
strength in the hamstrings and quadriceps, the Board finds 
that the 20 percent evaluation is appropriate since it 
reflects and compensates the veteran for any additional 
functional impairment experienced by him.  

The Board has also considered other potentially applicable 
provisions in accord with Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), but finds no basis to assign an increased 
evaluation beyond 20 percent under any other applicable 
provision.  Diagnostic Code 5263 for traumatic, acquired genu 
recurvatum with weakness and insecurity in weight-bearing 
provides a maximum disability rating of 10 percent.  
Diagnostic Code 5259 for symptomatic removal of semilunar 
cartilage provides a maximum disability rating of 10 percent.  
The appellant's disability fits the criteria for neither one 
of these diagnostic codes, and neither would result in a 
higher disability evaluation for the appellant's left knee 
disability.  In order to receive a disability rating in 
excess of the assigned 20 percent, the evidence would need to 
show severe subluxation or lateral instability of the left 
knee under Diagnostic Code 5257; ankylosis of the knee under 
Diagnostic Code 5256; limitation of flexion of the leg to 15 
degrees under Diagnostic Code 5260; or limitation of 
extension of the leg to 20 degrees or more under Diagnostic 
Code 5261.  However, the evidence does not show that any of 
these criteria have been met.  The veteran has motion of the 
knee from 0 to 110 degrees.  He does not have ankylosis of 
the left knee, and there is no subluxation or lateral 
instability.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2002), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2002).  

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  It is noted that the veteran indicated during his 
May 2000 VA examination that he is employed as a sheet metal 
estimator and that he had not lost any time from work due to 
his knee problems.  As is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 




ORDER

An increased evaluation for a left knee disability is denied.  




                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

